Title: Circular Letter to Consuls and Commercial Agents, 1 October 1803
From: Madison, James
To: Consuls and Commercial Agents


Sir.
Department of State, October 1st. 1803.
Inclosed you will receive a copy of the laws passed at the last Session of Congress; and I avail myself of the same occasion to furnish you with the annexed remarks, made by the Comptroller of the Treasury, respecting sales of American registered Vessels, as they may be affected by the laws of the Union, and the construction placed upon them by the Officers of the Treasury Department.
Having as yet received but few returns to the request made in the concluding paragraph of my last Circular of the 9th. of April, permit me to request that no further delay may take place in forwarding them. I am &c.
James Madison
 

   
   Letterbook copy and letterbook copy of enclosure (DNA: RG 59, IC, vol. 1). For enclosure, see n. 1.



   
   The enclosure is a note from the Treasury Department, 10 Sept. 1803 (2 pp.), explaining the rules for the purchase of U.S. vessels outside the U.S. so as to preserve the “American character” of the ships in question.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93.


